Case 2:18-cv-03992-JFB-AYS Document 21 Filed 01/31/19 Page 1 of 7 PageID #: 161


                                                                                          FI LED
                                                                                      lN CLERK'S OFF_JC_f.; • , ,.
                            UNITED STATES DISTRICT COURT                        U.S. [)"'TRIC-T COURIE,;" I
                            EASTERN DISTRICT OF NEW YORK
                                                                                *       JAN 3: 2019
  KELLY NICOLE DESMOND-NEWMAN,
  Derivatively on Behalf of CEMTREX,
  INC.,                                               Civil Action: 2: 18-cv-03992
                                Plaintiff,

         vs.

  SAAGAR GOVIL, ARON GOVIL, RAJU
  PANJWANI, SUNNY PATEL, and
  METODI FILIPOV,

                                Defendants,           fPROP6SEB) ORDER
                                                      PRELIMINARILY APPROVING
         -and-                                        DERIVATIVE SETTLEMENT AND
                                                      PROVIDING FOR NOTICE
  CEMTREX, INC.,

                        Nominal Defendant.



        WHEREAS, the parties to the above-captioned consolidated shareholder derivative action

 (the "Action") have made an application for an order: (i) preliminarily approving the Stipulation

 and Agreement of Settlement dated January 4, 2019 (the "Stipulation"), which, together with the

exhibits annexed thereto, sets forth the terms and conditions for the proposed settlement and

dismissal with prejudice of the Action and the shareholder derivative action pending in the

 Supreme Court of the State of New York, County of Suffolk, captioned Alami v. Govi/, et al.,

Index No.606635/2017 (the "State Action"); and (ii) approving the form and content of the Notice

to Current Cemtrex Stockholders, substantially in the form of Exhibit B attached to the Stipulation;

      · WHEREAS, all capitalized terms contained herein shall have the same meanings as set

forth in the Stipulation (unless otherwise defined herein); and

        WHEREAS, the Court has read and considered the Stipulation and the exhibits annexed

thereto, and all the Settling Parties have consented to the entry of this Preliminary Approval Order,
Case 2:18-cv-03992-JFB-AYS Document 21 Filed 01/31/19 Page 2 of 7 PageID #: 162



           NOW THEREFORE, IT IS HEREBY ORDERED:

           I.   The Court does hereby preliminarily approve, subject to further consideration at the

 Settlement Hearing described below, the Stipulation and the settlement set forth therein (the

 "Settlement"), including the terms and conditions for settlement and dismissal with prejudice of

 the Action.

           2.   A hearing shall be held before this Court (the "Settlement Hearing") on May 22,

 2019 at I :30 p.m., at the United States District Court for the Eastern District of New York, the

 Honorable Joseph F. Bianco, Courtroom 1040, located at 100 Federal Plaza, Central Islip, New

 York 11722, to determine: (i) whether the terms and conditions of the settlement set forth in the

 Stipulation are fair, reasonable, and adequate to Cemtrex and Current Cemtrex Stockholders and

 should be finally approved by the Court; (ii) whether the Judgment finally approving the

 Settlement, substantially in the form of Exhibit D attached to the Stipulation, should be entered,

 dismissing the Action with prejudice, and releasing and enjoining the prosecution of any and all

 Released Claims; and (iii) whether Plaintiffs' Counsel's Fee and Expense Award, including

 Plaintiffs' Service Awards, should be finally approved. At the Settlement Hearing, the Court may

hear or consider such other matters as the Court may deem necessary and appropriate.

           3.   The Court approves, as to form and content, the Notice attached as Exhibit B to the

 Stipulation, and finds that issuing the Notice through a press release, filing the Notice with the

SEC, and posting the Notice together with the Stipulation on the investor relations portion of

Cemtrex's corporate website substantially in the manner and form set forth in this Order meets the

requirements of due process, is the best notice practicable under the circumstances, and shall

constitute due and sufficient notice to Current Cemtrex Stockholders and all other Persons entitled

thereto.
Case 2:18-cv-03992-JFB-AYS Document 21 Filed 01/31/19 Page 3 of 7 PageID #: 163




        4.      Not later than ten (10) calendar days following entry of this Order, Cemtrex shall

 file the Notice with the SEC as an exhibit to a Form 8-K and issue a press release with a link to

 the Notice and Stipulation on Cemtrex's investor relations web page, where Cemtrex shall post

 the Notice and Stipulation.

        5.      All costs incurred in providing the Notice shall be paid by Cemtrex, and Cemtrex

 shall undertake all administrative responsibility for such posting, publishing, and filing.

        6.      All papers in support of the Settlement and the Fee and Expense Award, including

 any Service Awards, shall be filed with the Court and served by May 1, 2019, and any reply papers

 shall be filed with the Court by May 15, 2019.

        7.      Any Current Cemtrex Stockholder may object and/or appear and show cause, if he,

 she, or it has any concern why the Settlement should not be finally approved as fair, reasonable,

 and adequate, why the Judgment should not be entered thereon, or why the Fee and Expense

 Award, including the Service Awards, should not be finally approved; provided, however, unless

 otherwise ordered by the Court, that no Current Cemtrex Stockholder shall be heard or entitled to

 contest the approval of the terms and conditions of the Settlement, or, if approved, the Judgment

 to be entered thereon approving the same, or the Fee and Expense Award, including the Service

Awards, unless that stockholder has, by May 8, 2019: ( 1) filed with the Clerk of the Court a written

objection to the Settlement setting forth (a) the nature of the objection; (b) proof of ownership of

Cemtrex common stock as of the date of the Stipulation and through the date of the Settlement

Hearing, including the number of shares of Cemtrex common stock held and the date of purchase;

(c) any and all documentation or evidence in support of such objection; and (d) the identities of

any cases, by name, court, and docket number, in which the Stockholder or his, her, or its attorney

has objected to a settlement in the last three years; and (2) if a Current Cemtrex Stockholder intends
Case 2:18-cv-03992-JFB-AYS Document 21 Filed 01/31/19 Page 4 of 7 PageID #: 164




 to appear and requests to be heard at the Settlement Hearing, such Stockholder must have, in

 addition to the requirements of (1) above, filed with the Clerk of the Court (a) a written notice of

 such Stockholder's intention to appear at the Settlement Hearing; (b) a statement that indicates the

 basis for such appearance; (c) the identities of any witnesses the Stockholder intends to call at the

 Settlement Hearing and a statement as to the subjects of their testimony; and (d) any and all

 evidence that would be presented at the Settlement Hearing. If a Current Cemtrex Stockholder

 files a written objection and/or written notice of intent to appear, such Stockholder must also

 simultaneously serve copies of such notice, proof, statement, and documentation, together with

 copies of any other papers or briefs such Stockholder files with the Court (either by hand delivery

 or by first class mail) upon each of the following:

             Thomas J. McKenna                                       Douglas W. Greene
      GAINEY McKENNA & EGLESTON                                 BAKER & HOSTETLER LLP
       440 Park Avenue South, 5th Floor                         999 Third A venue, Suite 3600
            New York, NY 10016                                       Seattle, WA 98104

        Counsel for Plaintiffs in the Action                        Counsel for Defendants

               Timothy Brown
        THE BROWN LAW FIRM, P.C.
            240 Townsend Square
            Oyster Bay, NY 11771

     Counsel for Plaintiff in the State Action


 Any Current Cemtrex Stockholder who does not make his, her, or its objection in the manner

 provided herein shall be deemed to have waived such objection and shall forever be foreclosed

 from making any objection to the fairness, reasonableness, or adequacy of the Settlement or the

Fee and Expense Award, including the Service Awards, as set forth in the Stipulation, unless

otherwise ordered by the Court, but shall be forever bound by the Judgment to be entered, the

dismissal of the Action with prejudice, and any and all of the releases set forth in the Stipulation.
Case 2:18-cv-03992-JFB-AYS Document 21 Filed 01/31/19 Page 5 of 7 PageID #: 165




         8.     By May 10, 2019, Defendants' Counsel shall file with the Court, proof, by affidavit

 or declaration, of the issuance, filing, and posting of the notice of the Settlement pursuant to the

 terms of this Order.

        9.      All Current Cemtrex Stockholders shall be bound by all orders, determinations, and

judgments in the Action concerning the Settlement, whether favorable or unfavorable to Current

 Cemtrex Stockholders.

         10.    All proceedings in this Action are stayed until further order of the Court, except as

 may be necessary to implement the Settlement or comply with the terms of the Stipulation and this

 Order. This Court retains exclusive jurisdiction over this Action to consider all further matters

 arising out of or connected with the Settlement.

         11.    Pending final determination of whether the Settlement should be approved, neither

 Plaintiffs or Plaintiffs' Counsel, nor any Current Cemtrex Stockholders or other Persons,

 derivatively on behalf of Cemtrex, shall commence or prosecute, or in any way instigate or

 participate in the commencement or prosecution of, any action or proceeding asserting any

 Released Claims against any of the Released Persons in any court or tribunal.

        12.     The facts and terms of the Stipulation, including any exhibits attached thereto, all

 proceedings in connection with the Settlement, and any act performed or document executed

 pursuant to or in furtherance of the Stipulation or the Settlement:

        (a) shall not be offered, received, or used in any way against the Settling Parties as evidence

        of, or be deemed to be evidence of, a presumption, concession, or admission by any of the

        Settling Parties with respect to the truth of any fact alleged by Plaintiffs or the validity, or

        lack thereof, of any claim that has been or could have been asserted in the Action or in any

        litigation, or the deficiency, infirmity, or validity of any defense that has been or could
Case 2:18-cv-03992-JFB-AYS Document 21 Filed 01/31/19 Page 6 of 7 PageID #: 166



        have been asserted in the Action or in any litigation, or of any fault, wrongdoing,

        negligence, or liability of any of the Released Persons;

        (b) shall not be offered, received, or used in any way against any of the Released Persons

        as evidence of, or be deemed to be evidence of, a presumption, concession, or admission

        of any fault, misrepresentation or omission with respect to any statement or written

        document approved, issued, or made by any Released Person;

        (c) shall not be offered, received, or used in any way against any of the Released Persons

        as evidence of, or be deemed to be evidence of, a presumption, concession, or admission

        of any liability, fault, negligence, omission or wrongdoing, or in any way referred to for

        any other reason as against the Released Persons, in any arbitration proceeding or other

        civil, criminal, or administrative action or proceeding in any court, administrative agency,

        or other tribunal; and

        (d) shall not be offered, received, or used in any ways against any of the Plaintiffs as

        evidence of, or be deemed to be evidence of, a presumption, concession, or admission that

        any of Plaintiffs' claims are without merit or that Plaintiffs would not have been able to

        prevail on their claims at trial.

        13.     Neither the Stipulation nor the Settlement, nor any act performed or document

executed pursuant to or in furtherance thereof, shall be admissible in any proceeding for any

purpose, except to enforce the terms of the Settlement; provided, however, that if finally approved,

the Released Persons may refer to the Settlement, and file the Stipulation and/or the Judgment, in

any action that may be brought against them to effectuate the liability protections granted them

thereunder, including, without limitation, to support a defense or claim based on principles of res

judicata, collateral estoppel, full faith and credit, release, standing, good faith settlement,judgment
Case 2:18-cv-03992-JFB-AYS Document 21 Filed 01/31/19 Page 7 of 7 PageID #: 167




 bar or reduction or any other theory of claim preclusion or issue preclusion or similar defense or

 claim under U.S. federal or state law or foreign law.

        14.      If the Stipulation is terminated pursuant to its terms, or the Effective Date does not

 otherwise occur, all proceedings in the Action will revert to their status as of the date immediately

 preceding the date of the Stipulation.

        15.      The Court reserves the right to adjourn the date of the Settlement Hearing or modify

 any other dates set forth herein without further notice to Current Cemtrex Stockholders and retains

jurisdiction to consider all further applications arising out of or connected with the Settlement.

 The Court may approve the Settlement and any of its terms, with such modifications as may be

 agreed to by the Settling Parties, if appropriate, without further notice to Current Cemtrex
                                                                                                     <
 Stockholders.

        IT IS SO ORDERED.                                  ~               I\    1~
  DATED:           )   /1il)°J                             s/ JoSeph F. Bia.nlD
                                                                 ......-   ---    -



                                                     HO     RABLE JOSEPH F. BIANC
                                                     U..    ISTRICTCOURT JUDGE
